Title: Isaac Stephens to John Adams, 18 Jul. 1786
From: Stephens, Isaac
To: Adams, John


          
            
              
            
            

              Algir

              July 18th. 1786
            
          

          Sir I take the Liberty of Directing a Letter to your Honour in
            order to Convay My Letters To Boston and Will be much obliged to you to forward them
            & further for gods Sake and the Love of Man to assist Us in this Sad State of
            Slavery allthough the Sum Is Large But we Cannot help that it is Despreat To be Under
              the Situation of a Slave as We are the property of the King as Much as his
            horse Sir if Mr Lamb has Related this Matter as he Told the
            King he Would be hear in four months and this King Never puts any Confidence in a Nation
            that Deceves him once I hope Mr Lamb will be hear Within the
            time for the King has given out that word
          our Redemption Nothing [Conserns] the peace
           from Your most obed’nt and humble Servant
          
            
              Isaac Stephens
            
          
        